DETAILED CORRESPONDENCE

Notice of Pre-AlA or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





2.	 The Amendment filed on May 10, 2022, has been received and entered.




Claim Disposition

3.	Claims 2-5, 8, 11-12, 14-17 and 20-29 have been cancelled. Claims 1, 6-7, 9-10, 13, 18-19 and 30 are pending. Claims 1, 6-7, 9-10 and 30 are under examination. Claims 13 and 18-19 are withdrawn as directed to a non-elected invention.

Claim Objection

4.	Claim 1 is objected to because of the following informalities:
Claim 1 is objected to because of the following typographical error, “seat” instead of “set”.
For clarity and precision of claim language it is suggested that claims 1 is amended to read, “....comprising [[a]] the amino acid sequence of…. variant thereof having at least 95% sequence identity to the amino acid sequence of…..(TYO) comprising [[an]] the amino acid sequence set forth in [[of]] SEQ ID NO:6…”.
Correction is required.



Claim Rejections - 35 USC §112 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


5.	Claims 1, 6-7, 9-10 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AlA the inventor(s), at the time the application was filed, had possession of the claimed invention.
The first paragraph rejection pertains to the claims containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed invention as amended is directed to a composition which comprises a first, second, third, fourth and fifth genes expressed in two host cells wherein both host cells are genetically modified. The claimed invention is not adequately described because there is vast amount of genus encompassed in the claim with respect to “genetic modifications” and “the variant thereof”.
The claimed invention as amended is directed to a cell co-culture composition comprising for example, a first and second microbial host from any E.coli strain… (see claim 1). The claimed invention as set forth in claim 1 also encompasses any “variant thereof having at least 95% identity” to all the structures recited in claim 1 and the variant is not recited with any functional activity/limitation. Further, claim 6 is directed to more genes and also lacking an activity for the variant. No correlation is made between function and structure for the claimed products. It is noted that claim 7 recites some activity but not aligned specifically with a structure.

The specification at paragraph [0074] discloses that, “the host cells of the present invention are genetically modified in that heterologous nucleic acid have been introduced into the host cells, and as such the genetically modified host cells do not occur in nature. The suitable host cell is one capable of expressing a nucleic acid construct encoding one or more enzymes described herein. The gene(s) encoding the enzyme(s) may be heterologous to the host cell or the gene may be native to the host cell but is operatively linked to a heterologous promoter and one or more control regions which result in a higher expression of the gene in the host cell’ (emphasis added) and paragraphs [0072-0073] provides additional information regarding specific culture conditions, additives and intermediates required to obtain the desired results, demons. Thus the scope of the instant claim 1 is not commensurate with the scope of the disclosure in the specification. In addition, the art recognizes studies does in bacterial host such as E. coli reported by Satoh et al. (Metabolic Engineering) of record herein, therefore, the claimed invention is not adequately described.
The specification at paragraph [0075] discloses that, “the enzyme can be native or heterologous to the host cell. Where the enzyme is native to the host cell, the host cell is genetically modified to modulate expression of the enzyme. This modification can involve the modification of the chromosomal gene encoding the enzyme in the host cell or a nucleic acid construct encoding the gene of the enzyme is introduced into the host cell’. Thus, the claim scope far exceeds the disclosure in the specification. The invention as claimed encompasses any host cells with respect to a specific E. coli host strain, any host cell modifications, and any variants thereof of the enzymes that are endogenous or heterologous. No specific heterologous source is described that was utilized.
The claimed invention encompasses a large variable genus that is not commensurate in scope with the disclosure in the specification. Thus for these reasons the claimed invention is not adequately described and applicant has not demonstrated possession of the large variable genus encompassed in the claims.
Furthermore, the specification fails to provide any additional representative species of the claimed genus to show that applicant was in possession of the claimed genus. A representative number of species means that the species which are adequately described are representative of the entire genus. The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of
such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.
The ‘written description’ requirement.., serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed. The descriptive text needed to meet these requirements varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence." Capon v. Eshhar, 418 F.3d 1349, 1357 (Fed. Cir. 2005). The purpose of the written description requirement "is to ensure that the scope of the right to exclude ... does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification." Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345-46 (Fed. Cir. 2000). The goal of the written description requirement is "to clearly convey the information that an applicant has invented the subject matter which is claimed." In re Barker, 559 F.2d 588, 592 n.4 (CCPA 1977) "A disclosure in an application, to be complete, must contain such description and details as to enable any person skilled in the art or science to which the invention pertains to make and use the invention as of its filing date." In re Glass, 492 F.2d 1228, 1232 (CCPA 1974). Additionally, Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description’ inquiry, whatever is now claimed’ (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed" (See Vas-Cath at page 1116). The skilled
artisan cannot envision the detailed chemical structure of the encompassed genus of polypeptides, and therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993).
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus. Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that the applicant had possession of the claimed invention at the time the instant application was filed.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



6.	Claims 1, 6-7, 9-10 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre- AIA ), second paragraph, as being indefinite for failing to particularly point out and
distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AlIA the applicant regards as the invention. 
Claim 1 is indefinite for the recitation of “the set of genetic modifications as follows:”, because what follows is statements such as ‘a first nucleic acid encoding a tyrosine hydroxylase comprising an amino acid sequence of SEQ ID NO:1 or a variant thereof having at least 95% identity to the amino acid sequence of SEQ ID NO:1” which is not per se a genetic modification. No specific modification is provided, thus not clear. The dependent claims hereto are included. It is suggested that the claim is amended to recite for example, “transforming the E. coli with first nucleic acid encoding…”.

 
Response to Arguments

7.	Applicant's comments have been considered in full. Withdrawn objections/rejections will not be discussed herein as applicant's comments are moot. Note that the rejections of record under 35 USC 112, first and second paragraphs remain and have been altered based on amendments made to the claims for the reasons set forth above and herein. Applicant traverses the rejection stating that the claims have been amended. The amendments were not sufficient or raises new issues that needs to be addressed.
The claimed invention remains rejected under 112, first paragraph because no structure function correlation is made in claim 1, thus the claimed variant can be construed as lacking an activity since no one to one correspondence is made between the variant and a function. Note that a new ground of 112, second is issued for the reasons stated above. Therefore, a rejection remains under each these categories and is final.


Conclusion


8.	No claims are presently allowable.

9.	Applicant’s amendment necessitated the new/modified ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hope A. Robinson whose telephone number is 571 - 272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hittp://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HOPE A ROBINSON/Primary Examiner, Art Unit 1652